Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 07/12/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0166405, hereby referred as Chiang) in view of Kuroda et al. (US 2005/0140557, hereby referred as Kuroda). 
Regarding claim 1, 
Chiang discloses;
An RF chip package, comprising (the RF chip package of figure 1J and see the abstract): 
a housing, comprising (the housing for the RF chip package for the electronic device as described in paragraph [0002]) 
a first substrate (substrate 102/108/110), 
an antenna on the first substrate (antenna 104), and 
a second substrate comprising a plurality of semiconductor devices (substrate 124/126 which comprises of a plurality of semiconductor devices 118A and 118B), 
wherein the first substrate is bonded to the second substrate (see figure 1J); and 
one or more conductive contacts configured to electrically connect the RF chip package to other conductive contacts (see the one or more conductive contacts 130 which is connected to the RF chip package through the conductive elements or features 120,128,114,112).  

Chiang does not disclose;
a 3D antenna.

However, Kuroda teaches;
a 3D antenna (see the mono-cone antenna of figure 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a 3D antenna, as taught by Kuroda, into Chiang in order to substitute one known element for another to obtain predictable result which is to provide a better antenna performance such as an antenna whose band is widened using resistive loading on a radiation conductor, and to a wideband antenna comprising a radiation conductor which can be mass-produced with ease and is constituted by resistive loading.  

Regarding claim 2, 
Chiang does not disclose;
Wherein the 3D antenna is a monocone antenna.  

However, Kuroda teaches;
Wherein the 3D antenna is a monocone antenna (see the mono-cone antenna of figure 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the 3D antenna is a monocone antenna, as taught by Kuroda, into Chiang in order to substitute one known element for another to obtain predictable result which is to provide a better antenna performance such as an antenna whose band is widened using resistive loading on a radiation conductor, and to a wideband antenna comprising a radiation conductor which can be mass-produced with ease and is constituted by resistive loading.  

Regarding claim 3, 
Chiang does not disclose;
Wherein the monocone antenna comprises a first portion having a sloped surface, and a second portion having a planar surface substantially parallel to a surface of the first substrate.  

However, Kuroda teaches;
Wherein the monocone antenna comprises a first portion having a sloped surface, and a second portion having a planar surface substantially parallel to a surface of the first substrate (see figure 8, the top portion of the V-shaped radiating element is deemed as planar surface and the other area is deemed as a slope surface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the monocone antenna comprises a first portion having a sloped surface, and a second portion having a planar surface substantially parallel to a surface of the first substrate, as taught by Kuroda, into Chiang in order to substitute one known element for another to obtain predictable result which is to provide a better antenna performance such as an antenna whose band is widened using resistive loading on a radiation conductor, and to a wideband antenna comprising a radiation conductor which can be mass-produced with ease and is constituted by resistive loading.  

Regarding claim 4, 
Chiang does not disclose;
Wherein the sloped surface comprises a cone shape.  

However, Kuroda teaches;
Wherein the sloped surface comprises a cone shape (see figure 8, the top portion of the V-shaped radiating element is deemed as planar surface and the other area is deemed as a slope surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the sloped surface comprises a cone shape, as taught by Kuroda, into Chiang in order to substitute one known element for another to obtain predictable result which is to provide a better antenna performance such as an antenna whose band is widened using resistive loading on a radiation conductor, and to a wideband antenna comprising a radiation conductor which can be mass-produced with ease and is constituted by resistive loading.  

Regarding claim 5, 
Chiang does not disclose;
Wherein the second portion of the monocone antenna is on a top surface of the first substrate, and the first portion of the monocone antenna extends into the first substrate away from the top surface of the first substrate.  

However, Kuroda teaches;
Wherein the second portion of the monocone antenna is on a top surface of the first substrate, and the first portion of the monocone antenna extends into the first substrate away from the top surface of the first substrate (see figure 8, the top portion of the V-shaped radiating element is deemed as planar surface and the other area is deemed as a slope surface).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second portion of the monocone antenna is on a top surface of the first substrate, and the first portion of the monocone antenna extends into the first substrate away from the top surface of the first substrate, as taught by Kuroda, into Chiang in order to substitute one known element for another to obtain predictable result which is to provide a better antenna performance such as an antenna whose band is widened using resistive loading on a radiation conductor, and to a wideband antenna comprising a radiation conductor which can be mass-produced with ease and is constituted by resistive loading. 

Regarding claim 6, 
Chiang discloses;
Wherein the first substrate further comprises a via extending through a thickness of the first substrate (figure 1J, via 106 in the substrate). 

Chiang does not disclose;
A monocone antenna

However, Kuroda teaches;
A monocone antenna (see the mono-cone antenna of figure 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a monocone antenna, as taught by Kuroda, into Chiang in order to substitute one known element for another to obtain predictable result which is to provide a better antenna performance such as an antenna whose band is widened using resistive loading on a radiation conductor, and to a wideband antenna comprising a radiation conductor which can be mass-produced with ease and is constituted by resistive loading.  

Regarding claim 9, 
Chiang discloses;
Wherein the first substrate is flip-chip bonded to the second substrate (figure 1J, first substrate 102/108/110 and second substrate 124/126).  

Regarding claim 10, 
Chiang discloses;
Wherein the first substrate or the second substrate includes an array of solder balls for bonding the first substrate to the second substrate (figure 1J, second substrate 124/126 includes a plurality of solder balls 130).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0166405, hereby referred as Chiang) in view of Kuroda et al. (US 2005/0140557, hereby referred as Kuroda) as applied to claim 3 above, and further in view of Issa et al. (US patent No. 10,483,640, hereby referred as Issa).
Regarding claim 7, 
Chiang, as modified, does not disclose;
Wherein the monocone antenna comprises one or more shorting pins coupled to the second portion of the monocone antenna.  

However, Issa teaches;
Wherein the monocone antenna comprises one or more shorting pins coupled to the second portion of the monocone antenna (figure 1, the shorting pin 30 connecting the monocone antenna to the ground).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the monocone antenna comprises one or more shorting pins coupled to the second portion of the monocone antenna, as taught by Issa, into Chiang as modified in order to provide an improved antenna element. 

Regarding claim 8, 
Chiang, as modified, does not disclose;
Wherein the one or more shorting pins and the first portion of the monocone antenna extend away from the first substrate. 

However, Issa teaches;
Wherein the one or more shorting pins and the first portion of the monocone antenna extend away from the first substrate (figure 1, the shorting pin 30 connecting the monocone antenna to the ground).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the one or more shorting pins and the first portion of the monocone antenna extend away from the first substrate, as taught by Issa, into Chiang as modified in order to provide an improved antenna element. 
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takemura et al. US 2011/0170268, Sukegawa et al. US 2006/0043585, each alone, teaches an RF chip package comprising a plurality of semiconductor devices and a plurality of substrate and conductive contacts.   
Sanford US 2011/0063182, Parsche et al. US 2006/0284779, Hoshi US 2006/0187134, Yanagi et al. US 2005/0264462, each alone, teaches a 3D monocone antenna including a planar and slope surfaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845